PER CURIAM:
This is an appeal from a revocation of probation and sentence imposed on appellant following his plea of guilty to a charge of first degree burglary.
Appellant, an indigent, was represented at all proceedings from the preliminary hearing through sentencing by appointed counsel. He is represented on this appeal by the Maricopa County Public Defender, who was appointed as counsel for appeal following appellant’s filing of a notice of *166appeal in propria persona. Said counsel has advised this Court by motion to withdraw that after a diligent search of the entire record in this case, he has been unable to discover any reversible error upon which an appeal could be based, or, in fact, any error which could even be characterized as “arguable”. He has filed a brief reciting the facts of the case and his inability to discover any arguable issue, and has furnished appellant with a copy of his brief and motion to withdraw, in compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After the filing of counsel’s brief, this Court granted appellant an additional period in which to file his own supplemental brief raising any points he might choose to bring to this Court’s attention. This period has expired, and no such supplemental brief has been filed by appellant.
This Court has read and considered the brief filed by appointed counsel, has examined the entire record of the proceedings, and has determined that there was no fundamental error and that this appeal is wholly frivolous.
The judgment and sentence appealed from are affirmed.